Citation Nr: 0825823	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased rating for phlebitis of the 
left leg, currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for phlebitis of the 
right leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from August 1954 until July 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The veteran elected in his May 2006 substantive appeal to 
have a Travel Board hearing.  However, in a July 2007 
statement in support, the veteran's representative withdrew 
the request for a hearing and asked that the veteran's appeal 
be forwarded to the Board for immediate consideration.  

The veteran presented testimony at a personal hearing before 
a Decision Review Officer (DRO) at the RO in February 2007.  
A copy of the hearing transcript was placed in the claims 
folder. 

Finally, the Board notes that the veteran has previously 
brought and withdrawn claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  However, in a November 2006 statement in support, 
the veteran appears to be raising both claims once again.  
The Board therefore refers these issues back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	Throughout the rating period on appeal, the record 
establishes that the veteran's phlebitis of the left leg is 
manifested by persistent edema and stasis pigmentation, but 
without persistent ulceration.  

2.	Throughout the rating period on appeal, the record 
establishes that the veteran's phlebitis of the right leg is 
manifested by persistent edema and stasis pigmentation, but 
without persistent ulceration.  


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the veteran's 
favor, the criteria for a 40 percent disability rating for 
phlebitis of the left leg have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7121 (2007).

2.	With resolution of reasonable doubt in the veteran's 
favor, the criteria for a 40 percent disability rating for 
phlebitis of the right leg have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VCAA notice letters were issued in July 2005 
and March 2006 to the appellant.  The veteran was informed of 
what evidence was necessary to establish entitlement to the 
benefits he claimed and advised him of his and VA's 
respective duties for obtaining evidence.  He was told what 
VA had done to help his claims and what he could do to 
assist.  In addition, he was asked to provide any evidence in 
his possession that pertained to his claims and informed that 
an effective date would be assigned in the event that he was 
awarded the benefit sought.  The July 2005 VCAA notice was 
issued prior to the October 2005 rating decision from which 
the instant appeal arises.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

As the requirements of Vazquez-Flores were not met in this 
case, there was VCAA notice error.  However, such notice 
error has not affected the essential fairness of the 
adjudication.  Here the veteran was not informed prior to 
adjudication of the Diagnostic Codes under which he was being 
evaluated or the specific test results needed for the veteran 
to qualify for a higher disability rating.  However, the 
record reflects that the veteran had actual notice of the 
evidence needed to meet the criteria for a higher rating.  
Specifically, at the February 2007 DRO hearing, the veteran's 
representative took issue with the perceived severity of the 
veteran's symptoms, as such related to the criteria for a 
higher rating.  Moreover, the statement of the case issued to 
the veteran set forth the relevant diagnostic code criteria.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless. The Board may proceed 
with consideration of the claim on the merits.  See Sanders, 
supra.  

The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless error.  Although some of the 
notice requirements were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA post-service examinations 
and treatments.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The veteran was afforded a personal hearing at the RO in 
February 2007 and a transcript of his testimony at that 
hearing is of record.  The Board, after careful review of the 
veteran's statements, service records, and medical records, 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board notes that the veteran was originally granted 
service connection for phlebitis of the left leg in 
February1964 under Diagnostic Code 7121, and assigned a 10 
percent rating.  This evaluation was continued in a December 
1968 rating decision.  The veteran was granted service 
connection for phlebitis of the right leg at a rating of 20 
percent, effective March 1, 2001, in a January 2002 rating 
decision.  This rating decision also increased the veteran's 
evaluation for phlebitis of the left leg to a rating of 20 
percent, effective February 6, 2001.  Finally, the October 
2005 rating decision on appeal continued the veteran's 20 
percent evaluation for phlebitis of the left leg and 
phlebitis of the right leg.  The veteran contends that the 
severity of his condition warrants higher evaluations.  

At this time, the Board notes that the 10 percent disability 
evaluation assigned for the veteran's phlebitis of the left 
leg, prior to February 6, 2001, is a protected rating as it 
has been in effect for more than 20 years.  In this regard, 
any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).  

The veteran's phlebitis of the left leg and right leg are 
each currently rated as 20 percent disabling under Diagnostic 
Code 7121.  Under this Code, an evaluation at 20 percent is 
warranted for post-phlebitic syndrome manifested by 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent disability rating is necessary for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The next highest rating, a 
60 percent disability rating, is warranted when there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

As the veteran's claim for an increased rating was received 
on July 6, 2005, the rating period for consideration on 
appeal is from July 6, 2004.  38 C.F.R. § 3.400 (2007).  
Consideration must be given to whether an increased rating is 
warranted at any time during the appeal period.  Hart v. 
Mansfield, 21 Vet. App. 505.  

The veteran was afforded VA examinations in August 2005 and 
July 2006, and has also submitted VA treatment records for 
the rating period on appeal.  At the August 2005 VA 
examination, the veteran relayed that the dilated veins in 
his lower extremities were extremely painful and occasionally 
itched.  He applied hydrocortisone cream and used supportive 
stockings, but they were troublesome in hot weather and 
resulted in edema around his ankles.  This edema subsided 
after he laid down or elevated his legs.  The veteran could 
not wear shorts or go swimming because of people staring at 
him.  Upon examination, the veteran had crops of dilated 
veins as large as 2 cm in diameter, mostly over the medial 
aspect of both legs, although the condition was worse on the 
right leg.  Neither leg showed evidence of breakout of skin 
or oozing, but both legs had mild pedal edema.  There was 
evidence of dry eczematous dermatitis over the right leg 
above the ankles, and mild brownish discoloration of the skin 
on the left leg, but no obvious eczematous dermatitis.  The 
Board notes that the examiner diagnosed the veteran with 
large varicose veins, but was unable to review the claims 
file and could not assess the progression of the veteran's 
condition.

The veteran was afforded an additional VA examination in July 
2007.  The veteran's symptoms and complaints were consistent 
with those offered in his August 2005 examination.  In 
addition, the veteran believed that cramping at night was 
brought on by exposing his extremities to the air 
conditioning in bed when he got hot, and by standing for 
lengthy periods of time or walking during the day.  Under 
examination, the veteran suffered from venous incompetency of 
the femoral and saphenous systems in both legs.  The dilated 
saphenous vein in both legs became flat with elevation of the 
leg, but filled quickly with dangling on resuming a seated 
position.  There was a mild degree of brawny induration 
distally on the medial calves bilaterally.  The examiner 
found no evidence of eczematous dermatitis on the right leg, 
although there was evidence of bilateral stasis pigmentation.  
The examiner noted in an addendum that the veteran did not 
have a current bout of superficial phlebitis.  

The record also contains VA Medical Center treatment records 
for the period on appeal.  In November 2005, the veteran had 
a 1.5 cm open wound without drainage in the middle of his 
right shin. There was a popular rash with petechiae about 10 
cm in diameter around the wound.  Pedal pulses were palpable.  
In December 2005, the veteran presented with diffuse varicose 
veins and 1+ peripheral pulses were noted in both legs.  
Pedal edema was also noted on his right leg and ankle.  
August 2006 progress notes indicated that the veteran burned 
his right shin in December 2005 with a welding rod.  Upon 
observation, the veteran had large varicose veins and no 
ulcerations.  The veteran's right leg had scattered patches 
of redness spread from knee to ankle.  The examiner opined 
that the veteran likely had folliculitis with some component 
of contact dermatitis.  In September 2006, the veteran's 
right shin wound reopened and began weeping yellowish clear 
fluid.  However, by October 2006, the veteran's ulcer was 
healing, with swelling completely back to normal and skin 
closed.  In March 2007, 2+ peripheral pulses were noted in 
both legs and the veteran had 1+ pedal edema on his right leg 
and ankle.  The veteran's stasis ulcer on his right shin was 
also healed.    

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 40 percent rating is warranted for the 
veteran's phlebitis of the left and right legs under 
Diagnostic Code 7121, as his associated symptoms throughout 
the appellate period more nearly approximate persistent edema 
and stasis pigmentation, as required for a 40 percent 
disability rating.  Although the August 2005 examiner did not 
comment on whether the veteran had stasis pigmentation in his 
right leg, the examiner noted that there was mild brownish 
discoloration of the left leg skin and the July 2007 examiner 
objectively noted bilateral stasis pigmentation, as well as 
bilateral edema.  Moreover, the July 2007 examiner noted that 
although the dilated veins in both legs became flat with 
elevation of the legs, they quickly filled with resumption of 
a seated position.  The August 2005 and July 2007 VA 
examiners also noted evidence of eczematous dermatitis over 
the right leg.  VA examination reports and treatment records 
reflect clinical findings of 1+ edema throughout the appeal 
period of the claim.  Such symptomology corresponds to the 40 
percent evaluation.  38 C.F.R. § 4.7.   

The Board also finds that, for the entire appeal period of 
the claim, the veteran's service-connected phlebitis of the 
left and right legs were not manifested by symptoms that more 
nearly approximate the criteria for a 60 percent disability 
rating.  In this respect, although the evidence indicates the 
veteran was treated for an ulcer on his right shin in 
November 2005 and periodically thereafter throughout March 
2007, there is no evidence of persistent ulceration.  For 
these reasons, a preponderance of the evidence is against 
disability ratings in excess of 40 percent for any period of 
the claim.  38 C.F.R. § 4.7.

The Board has considered whether the veteran is entitled to 
an increased rating at any time during the rating period on 
appeal through application of an alternate diagnostic code.  
The Board notes that the ratings criteria for varicose veins, 
Diagnostic Code 7120, are identical to those considered 
above.  Application of Code 7120 would therefore result in 
the same analysis and rating assessment.  
No other code addresses the symptomatology closely enough to 
merit discussion.  The Board thus finds that an increased 
rating is not warranted in this case.

Finally, the evidence does not reflect that the veteran's 
phlebitis of the left and right legs has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.




ORDER

Entitlement to a 40 percent disability rating for phlebitis 
of the left leg is granted, subject to the law and 
regulations governing the award of monetary benefits. 

Entitlement to a 40 percent disability rating for phlebitis 
of the right leg is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


